DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 01/05/2021 in which claims 1-38 have been canceled while claims 39-76 have been newly added. By this amendment, claims 39-76 are now pending in the application.
Claim Objections
Claim 39 is objected to because of the following informalities: Claim 39 recites: “…at least one air related part to supply people. objects, or space with the air related function, wherein the at least one air related part is selected from: (a) at least one blade, (b) a motor, (c) a gear set, (d) a circuit or controller, and (e) a switch; and at least one of an AC-to-DC and a DC-to-DC circuit to supply operating DC power for each circuit,...”  .The underlined period after the word “people” must be removed. Additionally, the underlined limitations of, “for each circuit” lack antecedent basis and is indefinite as only “a circuit”(see prong d) has been previously recited.
Claim 58 is objected to due to minor informalities: Claim 58 recites: “…wherein the LED plug-in outlet night light has at least one of a built-in AC-to-DC circuit and a DC-to-DC circuit to supply operating DC power for each of the at least one LED, the AC-to-DC or DC-to-DC circuit, and the at least one air related part…”. It is unclear how the limitations of, “least one of a built-in AC-to-DC circuit and a DC-to-DC circuit to supply operating DC power for each of the at least one LED, the AC-to-DC or DC-to-DC circuit, and the at least one air related part” are achieved or performed. In other word how “the built-in AC-to-DC circuit and a DC-to-DC 
Claim 76 is objected to due to minor informalities: Claim 76 recites: “…wherein the light source for the recess light is one of a Wi-Fi LED or CFL bulb…”. There is insufficient antecedent basis for this underlined limitation in the claim since “a light source” has not been recited in parent claim 73.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-58, and 76 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites: “…at least one air related part to supply people. objects, or space with the air related function, wherein the at least one air related part is selected from: (a) at least one blade, (b) a motor, (c) a gear set, (d) a circuit or controller, and (e) a switch; and at least one of an AC-to-DC and a DC-to-DC circuit to supply operating DC power for each circuit,...”  .The underlined period after the word “people” must be removed. Additionally, the underlined limitations of, “for each circuit” lack antecedent basis and is indefinite as only “a circuit”(see prong d)
Claims 40-57 depend directly from claim 39 and therefore inherit the same deficiencies and are rejected for the same reasons.
Claim 58 recites: “…wherein the LED plug-in outlet night light has at least one of a built-in AC-to-DC circuit and a DC-to-DC circuit to supply operating DC power for each of the at least one LED, the AC-to-DC or DC-to-DC circuit, and the at least one air related part…”. It is unclear how the limitations of, “least one of a built-in AC-to-DC circuit and a DC-to-DC circuit to supply operating DC power for each of the at least one LED, the AC-to-DC or DC-to-DC circuit, and the at least one air related part” are achieved or performed. In other word how “the built-in AC-to-DC circuit and a DC-to-DC circuit supply operating DC power for each of the at least one LED, the AC-to-DC or DC-to-DC circuit”?
Claim 76 recites: “…wherein the light source for the recess light is one of a Wi-Fi LED or CFL bulb…”. There is insufficient antecedent basis for this underlined limitation in the claim since “a light source” has not been recited in parent claim 73.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 39-40,42-44,48-52,54-55,57-58,60-67,71, and 72 is/are rejected under 35 U.S.C. 103 as anticipated unpatentable by Chien US 2007/0076440.
Regarding claim 39, as best understood, Chien discloses and shows in Figs. 1-8: An LED night light(00, Fig. 1; 000, Fig. 3) having LED light effects and at least one air related function(air fresher including air-fresher (10))(see ¶[0025]), comprising; at least one LED(3g,3g’,3g”)(see Fig. 3; ¶[0026]) for the LED light effects, at least one air related part(air-fresher (10)) to supply people objects, or space with the air related function(air fresher including air-fresher (10), heater element(19) or fan device (not shown; see ¶[0027]))(see ¶[0025]), wherein the at least one air related part is selected from: (a) at least one blade(see ¶[0031], [0041] fan device (not shown)), (b) a motor(¶[0028],[0031][0033]), (c) a gear set, (d) a circuit or controller(control means; [0026],[0040],[0045]), and (e) a switch(13’)(Fig. 1)(¶[0029]); and at least one of an AC-to-DC and a DC-to-DC circuit to supply operating DC power for each circuit, the at least one LED, the motor, and the at least one air related part, while the LED night light is plugged into an AC outlet and the AC outlet has AC power(wall outlet; see ¶[0027],[0031],[0040]).
Regarding claim 40, Chien discloses,  wherein the LED night light has a built-in foldable prong(12)(see ¶[0029]; Fig. 1).
Regarding claim 42, Chien discloses, wherein the at least one LED(3g,3g’,3g”)(see Fig. 3; ¶[0026])  is incorporated with at least 3Serial Number 16/563,735one of an IC, a wireless controller, and a control circuit(control means; [0026],[0040],[0045]), to create a variety LED light effects and/or air-flow.
Regarding claim 43, Chien discloses, wherein the at least one air related part offers at least one of: (a) air flow, (b) an air freshener(air fresher including air-fresher (10))(see ¶[0025]), (c) fragrance(see ¶[0027],[0031]; Figs. 1 and 3), (d) an essential oil diffusor, and (e) a humidity, steam, or moisture sprayer.
Regarding claim 44, Chien discloses, wherein the LED night light(00/000) has motor or spin device to rotate at least one blade and create air flow with a setting, adjusting, and/or selection switch(13’)(see ¶[0029]) to get a desired amount of air flow(¶[0028],[0031][0033]).
Regarding claim 48, Chien discloses, wherein the LED night light is configured to be applied in at least one of the following ways:(1) plugged into AC outlet(via prongs (13); see Fig. 1, ¶[0029]) for nighttime lighting or use as a nightlight, (2) fastened on a bar, pole, tube of a bicycle, or baby stroller by VelcroTM tape, a clip, or a fastening kit, (3) installed on the ground by a ground stake or pedestal set, (4) installed on a metal surface by at least one magnetic piece, (5) installed on a desktop, tabletop, flat surface, or computer desk, (6) worn by people on a neck or arms, or (7) charged by an AC outlet(¶[0027]), cigarette plug, or external DC power source(¶[0028]).
Regarding claim 49, Chien discloses, wherein the LED light has at least one of following functions: (i) night time illumination while the LED night light is supplied with AC power(¶[0025]), (ii) nightlight illumination while the LED night light is supplied with AC power(abstract, ¶[0025],[0029]-[0031],[0040]), 5Serial Number 16/563,735 (iii) power fail or emergency lighting while the LED night light has lost AC power, (iv) use as a flashlight while the LED night light has lost AC power, (v) the at least one LED providing eye persistence light effects to show a continuous image, patterns, message, or time related display, (vi) inputting power through at least one USB port, prong, or cigarette-plug and circuitry to charge an inner rechargeable battery, (vii) outputting power through at least one USB port to charge an external product, (viii) at least one USB port acting as a power bank to charge another product that has lost AC power, (ix) the at (¶[0027]), and (xi) the at least one air related part supplying air flow while plugged into AC outlet, or while being carried by people and powered by a built-in rechargeable battery.
Regarding claim 50, Chien discloses, wherein the LED night light has at least one electric component, part, or circuit selected from:(a) an IC, a control circuit(not shown ¶[0026],[0040],[0045]), the AC-to-DC circuit, or the DC-to-DC circuit, (b) at least one motion, photo, or radar sensor, (c) at least one push-on-off, twist, rotating, contact, or conductive switch, (d) an IR or RF remote controller, (e) a wireless system that utilizes at least one of Wi-Fi, a Wi-Fi extension unit, downloaded APP software, Z-way, Zigbee, and Bluetooth, (f) at least one conductive piece, wire, or unit, and (g) other electric parts or accessories.
Regarding claim 51, Chien discloses, further including an IC, or a wired or wireless control system((not shown ¶[0026],[0040],[0045])), for setting, adjusting, or selecting at least one of (A) a color of the at least one LED, auto color change, select, or freeze functions, fade-in and fade out effects, or at least one other LED light sequencing or flashing function, (B) a brightness of the at least one LED(¶[0025],[0027],[0031],[0033]), and (C) turn on-off, duration, cycles, on-time percentage and off-time percentage, speed for each on-off, and frequency of the at least one LED and/or the at least one air related part.
Regarding claim 52, Chien discloses, wherein the LED night light has at least one of color changing, color selection, auto changing color, color freezing color, variable kelvin temperature white color light, and mixing color functions, controlled by at least one wired or wireless control system(¶[0026],[0037],[0042])
Regarding claim 54, Chien discloses, wherein the LED light is powered by AC power while the outlet has AC power(see ¶[0029],[0040]; Fig. 1).
Regarding claim 55, Chien discloses, wherein the LED light is powered by a built-in rechargeable DC battery(see ¶[0028],[0031]) while the LED night light is without AC power or during a power failure at the AC outlet.
Regarding claim 56, Chien discloses, wherein the LED light has a built-in rechargeable battery(see ¶[0028],[0031],[0040]) to supply power while the AC outlet lacks AC power.
Regarding claim 57, Chien discloses, wherein a light beam is emitted from the at least one LED((3g,3g’,3g”);see Fig. 3; ¶[0021],[0025]-[0026],[0031],[0033]) to show a fixed, changeable, or variable message, image or patterns, with art or geometric shape illumination effects(see [0021],[0040],[0038],[0047]; Fig. 6), on at least one space or area traveled to or covered by at least one rotating fan blade.
Regarding claim 58, Chien discloses
Regarding claim 60, Chien discloses, an LED recess(slot) light having at least one built-in air related part(air-freshener), comprising; at least one LED((3g,3g’,3g”);see Fig. 3; ¶[0021],[0025]-[0026],[0031],[0033]) fitted within a recess light housing(slot 11) to install inside of a ceiling, wall, or ground to provide a recess arrangement and offer illumination, and at least one air related part fitted(air fresher including air-fresher (10))(see ¶[0025]) within the recess light housing(housing assembly 00; see [0029]) to offer at least one air related function selected from: (1) air flow with or without a rotating front grill cover(air fresher including air-fresher (10), heater element(19) or fan device (not shown; see ¶[0025], ¶[0027]-[0029],[0041]), and (2) air fragrance, air freshener(10), or essential oil diffusion or smell, wherein the LED recess light has at least one electric part to get DC power and a control (control means, not shown, see ¶[0026],[0040],[0045]) to operate at least one of LED illumination and an air related function.
Regarding claim 61, Chien discloses, wherein the at least one electric part is one of: (1) a conductive wire(¶[0017],[0036])), (2) a quick connector set, and (3) a wire having a quick connector and a male lamp base for assembly to a female lamp socket which connects with AC power.
Regarding claim 62, Chien discloses, wherein the at least one electric part is at least one of: (1) a logic circuit to set functions to turn on and off the recess light and/or the at least one air related part, (2) a rechargeable battery(see ¶[0028],[0031]), (3) a pre-programmed wall switch for a plurality of recess lights, and (4) at least one sensor or detector.
Regarding claim 63, Chien discloses, wherein the at least one LED((3g,3g’,3g”)(see Fig. 3; ¶[0026]) is for illumination and is included in at least one of: (1) a plurality of LEDs((3g,3g’,3g”)(see Fig. 3; ¶[0026]), and (2) an LED bulb inside the recess light housing or a separate own housing.
Regarding claim 64, Chien discloses, wherein the recess light has at least one of: (a) at least one sensor(3R, 13”; see ¶[0026],[0029]-[0030])), (b) at least one detector, (c) at least one power fail circuit, (d) an IR or RF remote receiver, (e) a Bluetooth connecting system, (f) WI-Fl and a download APP operation system, and (g) a wireless controller system; to operate the recess light.  
Regarding claim 65, Chien discloses, wherein the recess light has a steady, rotating, or detachable cover or grill cover with a plurality of openings, grills, or slots(11), and a control system(control means not shown, see ¶[0026],[0040],[0045])  to cause the cover or grill cover to stay steady or to rotate and change a blow or spread direction of air flow or air freshener(10)
Regarding claim 66, Chien discloses, wherein the at least one air related part includes a steady or rotating grill, slot(11) or opening cover which is above or recessed in a surface of a ceiling opening.
Regarding claim 67, Chien discloses, wherein the at least one air related part has an air inlet and outlet space to get air to move or circulate(see opening and cutout, 15a, 15b, and 15c).
Regarding claim 71, Chien discloses and shows in Fig. 4, wherein the at least one air related part offers at least one of. (i) air flow, (2) air 12Serial Number 16/563,735 freshener(10), (3) air fragrance(¶[0027],[0031],[0033]), (4) deodorizing(¶[0034]), (5) essential oil diffusion, and (6) liquid(¶[0034]), moisture, steam spraying.  
Regarding claim 72, Chien discloses, , wherein the at least one LED has at least one color(¶[0026],[0037],[0042]) and is installed on at least one of (a) a fan blade, (b) a housing(housing assembly 00; see [0017],[0020],[0029])) of the at least one air related part, (c) a grill or slot cover, (d) a back housing(20)(see ¶[0040]) of the at least one air related part, and (e) a contour of the recess light.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 41,47 are rejected under 35 U.S.C. 103 as being unpatentable over Chien US 2007/0076440 in view of KSR.
Regarding claim 41, Chien discussed that, LED display can have variety shape and curvature as convex shape (71), U-shape (72), Oval-shape (73), curve-shape (74) but each of these shapes with same bottom (72') (73') (74') (75') to fit into the base tightly and can offer a interchangeable LED display while needed, but does not expressly disclose, wherein the LED night light has a neck body construction and at least one bendable arm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the LED night light to have a neck body construction and at least one bendable arm, as recited, in order to increase the flexibility of the light system and thereby avoiding a sudden break or angular contacts.
It would have further been an obvious matter of design choice to have had the LED light in any suitable way, including as claimed, in order to increase the flexibility and malleability of the LED light to achieve the most economical design via the most economical construction thereof, since the rational that a particular shape is a design choice may be found in legal 
Regarding claim 47, Chien discussed that LED display can have variety shape and curvature as convex shape (71), U-shape (72), Oval-shape (73), curve-shape (74) but each of these shapes with same bottom (72') (73') (74') (75') to fit into the base tightly and can offer a interchangeable LED display while needed, but does not expressly disclose, wherein the LED night light has at least one bendable arm to change an orientation of the at least one air related part or the at least one LED, and thereby change a direction of at least one of an air flow provided by the air related part and the illumination provided by the at least one LED.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have had the LED night light to have a neck body construction and at least one bendable arm, as recited, in order to increase the flexibility of the light system and thereby avoiding a sudden break or angular contacts.
It would have further been an obvious matter of design choice to have had the LED light in any suitable way, including as claimed, in order to increase the flexibility and malleability of the LED light to achieve the most economical design via the most economical construction thereof, since the rational that a particular shape is a design choice may be found in legal .
Claims 73-76 are rejected under 35 U.S.C. 103 as being unpatentable over Chien US 2007/0076440 in view of Steinberg US 2015/0192284.
Regarding claim 73, Chien discloses and shows in Figs. 1-6:s An LED recess light for installation on an indoor ceiling or wall(¶[0027]-[0028],[0031]), comprising; wherein the LED(3g,3g’,3g”) recess light provides an illumination function with or without at least one air related part(see [0025]-[0028]; note- heater element (19) or fan device (not shown) to make air flow to spread the fragrance to wide areas as design with illumination) and wherein the recess light illumination function is or has at least one of: (1) different white colors(¶[0026])
Chien discloses all the claimed invention except for expressly stating that the colors are different white colors.
Steinberg teaches at least, An LED recess light(see ¶[0030]) for install on indoor ceiling or wall, comprising; wherein the LED recess light provides an illumination function with or without at least one air related part, and wherein the recess light illumination function is or has at least one of: (1) different white colors, (2) auto changing color, (3) color selection or freezing, (4) sequential flashing, (5) fade in and fade out colors, (6) power fail or emergency lighting while the recess light has lost AC power, (7) a wake up light responsive to a time setting system timer set via a wired or wireless system, (8) a sleep light responsive to a countdown timer preset via wire or wireless system(¶[0032]), and (9) illumination for a time period controlled by a built-in integrated circuit for at least one of SOS, on-off time(pulsing control by power electronics 36; see ¶[0049],[0057]), dusk-to-dawn lighting, count down timing, and turn on by a photo sensor(control via pulsing; see ¶[0049])..
Chien and Steinberg are analogous art in the LED lighting system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Steinberg into the device of Chien by having the recess light comprising, comprising; wherein the LED recess light provides an illumination function with or without at least one air related part, and wherein the recess light illumination function is or has at least one of: (1) different white colors, (2) auto changing color, (3) color selection or freezing, (4) sequential flashing, (5) fade in and fade out colors, (6) power fail or emergency lighting while the recess light has lost AC power, (7) a wake up light responsive to a time setting system timer set via a wired or wireless system, (8) a sleep light responsive to a countdown timer preset via wire or wireless system, and (9) illumination for a (Steinberg;¶ [0030]).
Accordingly claim 35 would have been obvious.
Regarding claim 74, Chien in view of Steinberg discloses all the claimed invention as set forth and discussed above in claim 73. Chien further discloses, wherein the recess light has at least one of: (1) a color LED (2) a single piece LED having different built-in color chips or dice, or (3) an LED bulb(3g,3g’,3g”) or CFL bulb.
Regarding claim 75, Chien in view of Steinberg discloses all the claimed invention as set forth and discussed above in claim 73. Chien further discloses, wherein a light source for the recess light is one of a wirelessly controlled LED or CFL bulb with a built-in integrated circuit having a setting, adjusting, or selection device to select at least one of: (a) at least one color(Steinberg; ¶[0030]), (b) a brightness(Chien;¶]0026],[0037]), (c) an on-off timer, (d) sequential flashing, (e) fade-in and fade-out, (f) a countdown timer, (g) auto changing color, (h) color selection or freezing, (i) a Wi-Fi and downloaded APP function.
Regarding claim 76, Chien in view of Steinberg discloses all the claimed invention as set forth and discussed above in claim 35. Benner further teaches, the light source for recess light is one of Wi-Fi LED or CFL bulb(Chien 3g,3g’,3g”; ¶[0026]) controlled by download APP software for at least one of (1) color(Chien;¶]0026],[0037]), (2) brightness, (3) on-off time(pulsing control, see Steinberg ¶[0049]) (4) on-off timing, (5) another function.
Allowable Subject Matter
Claims 45-46 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 58 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 68-70 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 59 is allowable over the prior art of record.
Regarding claim 59, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, a built-in rechargeable battery … wherein the at least one of air related part includes at least one fan blade, wherein, when the outlet loses AC power, the built-in rechargeable battery supplies power to at least one function selected from: (1) a power fail light or emergency light function activated by a power shut-down sensor and auto-off-on switch, (2) a power output function from at least one built-in USB port to charge at least one other product, (3) a flashlight illumination function activated by an auto-off-on switch, 9Serial Number 16/563,735 (4) … and (5) color changing, color selection, color mixing, or another LED light effect, and wherein the illumination is or has at least one of a: (a) different white color, (b) auto changing color, (c) color selection or freezing, (d) sequential flashing, and (e) fade in and fade out colors, and wherein the at least one air related part offers multiple different speeds of the at least one fan blade for different air flow amounts, and has an angle change structure to change air flow direction.
Response to Arguments
Applicant’s arguments with respect to claim(s) 01/05/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, applicant’s representative is kindly reminded to thoroughly check the application specification and claims and correct all the informalities as this the second action on the merits and the application is replete of grammatical errors and indefiniteness that amount to new 112(b) issues.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        February 17, 2021